UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-7180


STEPHEN SATCHER,

                Petitioner - Appellant,

          v.

DAVID WILSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:15-cv-00152-FPS-JES)


Submitted:   January 20, 2017             Decided:   January 30, 2017


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Satcher, Appellant Pro Se.   Helen Campbell Altmeyer,
Tara Noel Tighe, Assistant United States Attorneys, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Stephen    D.     Satcher,   a   federal   prisoner,    appeals      the

district court’s order declining to adopt the recommendation of

the magistrate judge and denying relief on Satcher’s 28 U.S.C.

§ 2241 (2012) petition.      We have reviewed the record and find no

reversible    error.      Accordingly,    although   we   grant   leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.       Satcher v. Wilson, No. 5:15-cv-00152-FPS-

JES (N.D. W. Va. July 29, 2016).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




                                      2